431 So. 2d 230 (1983)
Jane S. BROWN, Appellant,
v.
BROWARD MINORITY BUILDERS COALITION, INC., and Kent Insurance Company, Appellees.
No. AM-281.
District Court of Appeal of Florida, First District.
May 4, 1983.
Jerold Feuer, Miami, for appellant.
Donald D. Gillis of Underwood, Gillis, Karcher, Reinert, Valle & Casuso, Miami, for appellees.
PER CURIAM.
This cause is before us on appeal from an order of the deputy commissioner denying compensability for claimant's condition on the grounds that it preexisted the industrial accident and was not caused or aggravated by the accident. We affirm this determination as based on competent, substantial evidence on the record before us. We find, however, that the deputy erred in ruling on the carrier's responsibility for payment of medical bills incurred by the claimant with Dr. Lusskin and Dr. Stillman, since these issues were beyond the agreed scope of the hearing. See Pompano Roofing Company v. O'Neal, 410 So. 2d 971 (Fla. 1st DCA 1982); Scott Smith Oldsmobile and Lynn Underwriting Company v. Edward Hoffard, 415 So. 2d 886, 1982 FLW 1441 (Fla. 1st DCA 1982); Leeds Shoes v. Cucuzza, 429 So. 2d 401 (Fla. 1st DCA 1983).
The order appealed is therefore amended so as to delete the language denying payment for medical treatment incurred by the claimant with Dr. Bret Lusskin and ordering the carrier to pay the bills of Dr. Arthur T. Stillman. We affirm on all other issues.
BOOTH, WIGGINTON and NIMMONS, JJ., concur.